           Case 1:18-cr-03475-WJ Document 66 Filed 04/21/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,                     )
                                               )
                  Plaintiff,                   )    CRIMINAL NO. 18-03475-WJ
                                               )
        vs.                                    )
                                               )
 ROBERT DUNSWORTH,                             )
                                               )
                  Defendant.                   )

          ORDER GRANTING UNITED STATES’ UNOPPOSED MOTION
       FOR EXTENTION OF TIME TO RESPOND TO DEFENDANTS’ MOTION
                   FOR SUPPRESSION OF STATEMENT

       THIS MATTER came before the Court on the second unopposed motion of the United

States for extension of time to answer Defendants’ Motion for Suppression of Statement (Doc

59). The Court, being otherwise fully advised in the premises, FINDS that the ends of justice are

served by the granting of the continuance sought and that the additional time outweighs the best

interest of the public and the defendants in a speedy trial. The Court finds that the motion is well

taken and will be GRANTED.

       IT IS THEREFORE ORDERED that the United States is granted an extension to May 11,

2020, to file its response to Defendant’s Motion for Suppression of Statement, filed March 23,

2020 (Doc. 59).




                                                      _______________________________
                                                      HON. WILLIAM P. JOHNSON
                                                      CHIEF U.S. DISTRICT JUDGE
